Citation Nr: 1526451	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-31 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and  F.W.



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to July 1978 and from July 1987 to January 1995.  She also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.

In March 2014, the Veteran and F.W. testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

An October 2013 rating decision denied service connection for depression.  Although the Veteran did not appeal that denial, since the Veteran sought service connection for her psychiatric symptoms, however diagnosed, the Board has characterized the issue as set forth on the first page.   


FINDING OF FACT

The Veteran has PTSD and major depressive disorder that are at least as likely as not related to her military service.  



CONCLUSION OF LAW

The criteria for service connection for PTSD and major depressive disorder have been met.  38 U.S.C.A. §§ 1110,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in the issue being decided herein, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA), or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA. 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

The Veteran has not contended PTSD related to combat stressors; rather, she has reported in-service sexual assaults.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

The Veteran's STRs show that her February 1978 and July 1986 enlistment examinations both revealed a clinically normal psychiatric system.  In her reports of medical histories, she denied symptoms such as frequent trouble sleeping; depression or excessive worry; and nervous trouble of any sort.  A June 1991 record shows that she was diagnosed as having phase of life problems.  Records in September 1994 show diagnoses of rule out dysthymia as well as depression secondary to chronic pain syndrome.  A December 1994 examination again revealed a clinically normal psychiatric system.  She denied symptoms such as frequent trouble sleeping or nervous trouble of any sort, but answered yes to having depression or excessive worry.  It was noted that she had depression from constant pain and was treated with a psychiatric medication.  

Her personnel records appear to show periods of ACDUTRA from August 1980 to September 1980 and in August 1981.

Post-service treatment records show that the earliest diagnosis of a psychiatric disorder was in April 1998.  At that time, the Veteran was diagnosed with PTSD due to a sexual assault when she was 19 years old.  Later treatment records show that the Veteran was raped in December 1978, when she was not in service.  The first report of an assault in service is in March 2007 when the Veteran reported being sexually molested in the military.  An April 2009 letter from the Veteran's VA psychiatrist shows that she was being treated for PTSD secondary to sexual assaults and military sexual trauma; depressive disorder; and panic disorder.  A May 2009 record shows a diagnosis of PTSD secondary to non-military related sexual assault.  

A July 2009 statement from the Veteran's husband, who also served in the military with the Veteran, confirms a stressor of being sexually harassed while stationed at Nellis Air Force Base (AFB).  An August 2010 report of contact with the Veteran shows that she reported stressors of being molested on her way to base while in the Reserves in 1981 as well as being harassed at Nellis AFB.  Although the report of contact shows that harassment at Nellis AFB was reported as occurring in 1983, subsequent evidence shows that it actually occurred in 1993, while the Veteran was on active duty.

The Veteran was afforded a VA examination in February 2011.  She reported her stressors of being harassed in 1981 and 1993, as well as the 1978 rape.  Following examination, the Veteran was diagnosed with major depressive disorder, panic disorder with agoraphobia, and nightmare disorder.  She was also diagnosed with a borderline personality disorder.  The examiner opined that the Veteran's reported service stressors did not meet the clinical criterion for a diagnosis of PTSD.  The examiner opined that the primary psychiatric disorder was the borderline personality disorder.  The examiner opined that the dysthymia diagnosed in 1994 was most likely caused by or a result of the chronic personality disorganization and the psychosocial stressors in the Veteran's life at that particular time.  The examiner opined that it was most likely that the longstanding personality disorganization accounted for the psychological relationship between the dysthymia diagnosed in 1994 and the current Axis I symptomatology.  

In an additional January 2013 opinion, the examiner noted reviewing the Veteran's claims file and medical record.  The examiner opined that the Veteran's personality disorganization predated her military service.  The examiner opined that the etiology of personality disorders was attributed to early-in-life maladaptive interpersonal patterns with significant attachment figures.  The examiner reported that the current major depression was closely related to the personality disorder.  The examiner opined that since those conditions predated her military service and had persisted throughout her life, it was at least as likely as not that those conditions were active during her military service.  The examiner noted that specifically, although the STRs showed no diagnosis of dysthymia by a mental health professional, the Veteran was treated with antidepressant medication during her military service in relation to her back condition.  The examiner opined that that was the only evidence of a relationship between the Veteran's mood disturbance and her in-service record.  The examiner reported that there was no evidence in the STRs of panic disorder or nightmares and concluded that those two conditions were unlikely to be not related to her military service.  

In April 2013, the examiner provided another opinion.  The examiner opined that there was no indication of any events in service that were severe enough to aggravate the preexisting personality disorder and depression beyond normal progression.  The examiner opined that the harassments claimed as stressors would not have been severe enough to aggravate the preexisting conditions in any significant manner.

The Veteran submitted a private evaluation from N.L., M.D. dated in April 2014.  Dr. N.L. reported reviewing the Veteran's pertinent STRs.  The Veteran reported the 1978 rape as well as her service assaults.  Following examination, the Veteran was diagnosed with major depressive disorder and PTSD.  Dr. N.L. opined that it was at least as likely as not that the Veteran's experiences in the military were related to her current impairments.  Dr. N.L. opined that it appeared that the Veteran's illness began after experiencing several molestations and an incident of harassment while serving in the military.  Dr. N.L. further opined that even though the Veteran's first traumatic experience happened before her military service, later traumas appeared to have reduced her ability to cope with those experiences and led to the onset of posttraumatic and mood symptoms.  

Based on a review of the evidence, the Board concludes that service connection for PTSD and major depressive disorder is warranted.  The evidence shows that the Veteran currently has diagnoses of PTSD and major depressive disorder.  Considering her husband's statement confirming a stressor of being harassed during active duty in 1993, as well as her competent and credible contentions, the Board concedes an in-service stressor.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that her psychiatric disorders are related, at least in part, to her military service.

Of particular importance to the Board are the statement from her VA psychiatrist and the evaluation from Dr. N.L.  The Veteran's treating VA physician has diagnosed her with PTSD secondary to sexual assaults and military sexual trauma.  Dr. N.L. also diagnosed the Veteran with PTSD and major depressive disorder and opined that those diagnoses were related to her military service.  In light of this positive medical nexus evidence, the Board concludes that a finding of service connection is warranted.  Although the Veteran had other stressors besides the verified in-service harassment, Dr. N.L.'s opinion shows that the Veteran's current symptoms are related to the fact that her later service traumas reduced her ability to cope from her earlier traumas.  As such, Dr. N.L.'s opinion supports a finding that the Veteran's currently diagnosed PTSD and major depressive disorder are related, in part, to her verified service trauma.  In light of the above, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

In finding that service connection is warranted, the Board acknowledges the negative nexus opinion from the VA examiner.  However, the examiner's opinion was based on the Veteran having a preexisting disability.  As noted above, the Veteran's entrance examinations both revealed a clinically normal psychiatric system and the Veteran denied all psychiatric symptoms.  Since no psychiatric disorder was noted on entrance, the Board concludes that the presumption of soundness has not been rebutted.  Therefore, as the examiner's opinion is premised on the Veteran having a preexisting disability, as the Board has found that the Veteran was presumed sound at entry, such opinion lacks probative value.  

The Board also acknowledges the treatment records showing a diagnosis of PTSD due to the 1978 rape that occurred when the Veteran was not in service.  However, as already discussed above, Dr. N.L.'s opinion supports a finding that the Veteran's currently diagnosed PTSD and major depressive disorder are related to her military service.  

Additionally, although the Veteran reported a service stressor occurring in 1981, which would have been during her Reserve service, the exact date of that assault has not been provided; as such, it is unclear as to whether it occurred during a confirmed period of ACDUTRA or INACDUTRA.  Regardless, the harassment verified by her husband occurred during her active duty in 1993.  In granting service connection, the Board is finding that the Veteran's currently diagnosed PTSD and major depressive disorder are based, in part, on her verified harassment during her active duty.  As long as the medical evidence supports a finding that the verified stressor played a role in the development of the currently diagnosed psychiatric disorders, the Board reiterates that the evidence supports a grant of service connection.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD and major depressive disorder is, therefore, granted.


ORDER


Entitlement to service connection for PTSD and major depressive disorder is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


